Opinion issued July 27, 2006








In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00622-CV




IN RE MARK A. METZGER JR., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          Relator, Mark A. Metzger Jr. (“Metzger”), has filed a petition for writ of
mandamus complaining of the trial court’s
 June 30, 2006 oral ruling ordering
Metzger to deposit with the trial court clerk $168,000 as security to suspend
judgment.  After due consideration, the Court denies the petition for writ of
mandamus.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.